Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1, 5, 8, 12, and 15 are amended. Claim 2, 9, and 16 are canceled. Claims 1, 3-8, 10-15, and 17-20 are pending and have been considered. 

Examiner’s Note
Claim 19 contains a minor informality: the claim lacks a transition phrase after the preamble. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the user latent vector being a weighted sum of values of each user attribute in the user matrix based on attention weights of the item attributes” in line 11-13. To the best of the Examiner’s understanding, the written disclosure does not provide support for this limitation. Examiner interprets this limitation to mean “… attention weights of the user attributes” (emphasis added). Support for the Examiner’s interpretation is found in ¶ [0035] of the specification in the sentence under equations 1 and 2. Claims 3-7 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
Claim 8 is directed to a product that implements the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claims 10-14 are rejected for failing to cure the deficiencies of claim 8 upon which they depend. 
	Claim 15 is directed to a system that implements the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claims 17-20 are rejected for failing to cure the deficiencies of claim 15 upon which they depend. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 10-11 recite “the attention layer providing an attention weight to each user attribute”, lines 12-13 recite “based on attention weights of the item attributes”, lines 21 recites “the attention layer providing an attention weight to each item attribute”, and line 23 recites “based on attention weights.”  These limitations are indefinite. First, it is unclear if the attention weights recited in lines 10-13 are the same or different from the attention weights recited in lines 21-23. Second, there is insufficient antecedent basis for the limitation “of the item attributes” in lines 12-13. Item attributes are not introduced until 16. Third, it is unclear how the user latent vector is a weighted sum of values based on attention weights of the item attributes, since item attributes are not introduced until line 16. For purposes of examination, the Examiner has interpreted lines 11-13 to mean attention weights of the user attributes and lines 21-23 to mean attention weights of the item attributes. Examiner has interpreted the claim to mean the attention weights of the user attributes are different from the attention weights of the item attributes.
In claim 1, the last 3 lines recite: “the neural network comprising multiple fully connected layers that output a user-item score”. It is unclear if this limitation is supposed to mean (1) the neural network outputs a user-item score or (2) each of the fully connected layers outputs a user-item score. For purposes of examination, Examiner interprets the claim to mean the neural network outputs a user-item score. Claims 3-7 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
	Claim 8 is directed to a product that implements the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claims 10-14 are rejected for failing to cure the deficiencies of claim 8 upon which they depend. 
	Claim 15 is directed to a system that implements the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claims 17-20 are rejected for failing to cure the deficiencies of claim 15 upon which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The claim recites the following limitations:
determining a user latent vector by processing the user vector through an attribute embedding look-up and an attention layer, the attribute embedding look-up providing a vector for each user attribute to provide a user matrix, the attention layer providing an attention weight to each user attribute, the user latent vector being a weighted sum of values of each user attribute in the user matrix based on attention weights; and (Mathematical calculation)
for each item in a set of items: 
determining an item latent vector by processing the item vector through the attribute embedding look-up and the attention layer, (Mathematical calculation)
the attribute embedding look-up providing a vector for each item attribute to provide an item matrix, the attention layer providing an attention weight to each item attribute, the item latent vector being a weighted sum of values of each item attribute in the item matrix based on attention weights of the item attributes, and processing a concatenation of the user latent vector and the item latent vector to extract features, and (Mathematical calculation)
learn relationships between the user and the item. (Judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
attentive neural collaborative filtering for modeling implicit feedback (Generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
one or more processors (Processors are generic computer components performing generic computer instructions as discussed in MPEP 2106.05(f))
providing a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, each value being determined from an index look-up based on a user identifier, the user vector being representative of a user associated with the user identifier; (Providing a user vector is mere data-gathering, an insignificant extra-solution as discussed in MPEP 2106.05(g))
providing an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (Providing an item vector is mere data-gathering, an insignificant extra-solution as discussed in MPEP 2106.05(g))
processing through a neural network (Generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
the concatenation being input to the neural network, and the neural network comprising multiple fully connected layers that output a user-item score that represents a compatibility between the user and the item (Inputting and outputting data is mere data-gathering, an insignificant extra-solution as discussed in MPEP 2106.05(g). The neural network comprising multiple fully connected layers is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Attentive neural collaborative filtering for modeling implicit feedback and processing through a neural network comprising multiple fully connected layers are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Processors are generic computer components performing generic computer instructions as discussed in MPEP 2106.05(f). The features of providing a user vector comprising a plurality of user attributes; providing an item vector comprising a plurality of item attributes; inputting the concatenation into the neural network; and outputting a user-item score are mere data-gathering, which is insignificant extra-solution as discussed in MPEP 2106.05(g).
The features of providing a user vector comprising a plurality of user attributes; providing an item vector comprising a plurality of item attributes; inputting the concatenation into the neural network; and outputting a user-item score are well-understood, routine, conventional activities of receiving and transmitting data over a network, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
caching a plurality of user latent vectors and a plurality of item latent vectors.
The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Caching data is mere data-gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Caching data is storing data in memory. This is a well-known, routine, conventional activity, as discussed in MPEP 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
transferring a plurality of user latent vectors and a plurality of item latent vectors from random access memory (RAM) to video RAM (VRAM)
storing the plurality of user latent vectors and item latent vectors as respective matrices.
These additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Both transferring data and storing data are data-gathering which is insignificant extra-solution activity, as discussed in MPEP 2106.05(g). RAM and VRAM are generic computer components performing generic computer functions as discussed in MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Both transferring data and storing data are data-gathering which is insignificant extra-solution activity, as discussed in MPEP 2106.05(g). RAM and VRAM are generic computer components performing generic computer functions as discussed in MPEP 2106.05(f). Both transferring data and storing data are well-understood, routine, conventional activities of storing and retrieving information in memory, as discussed in MPEP 2106.05(d), subsection II, examples (i) and (iv). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
executing a selection algorithm (Mathematical calculation)
to select one or more items from the set of items to recommend to the user. (Judgement and evaluation mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a graphical processor unit (GPU)
A GPU is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). A GPU is a generic computer component performing generic computer functions as discussed in MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). A GPU is a generic computer component performing generic computer functions as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 5 are incorporated. The claim recites the following limitation: 
wherein the one or more items are selected based on respective user-item scores. (Judgement and evaluation mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper.) 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application and the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation:
wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector and item attributes in the item vector. (Determining is a judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. This limitation is also a mathematical calculation)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application and the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.

Claims 8 and 10-14 are product claims implementing the same features as method claims 1 and 3-7, respectively and are therefore rejected for at least the same reasons therein.
Claims 15 and 17-20 are system claims implementing the same features as method claims 1 and 3-6, respectively and are therefore rejected for at least the same reasons therein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Representation Learning of Users and Items for Review Rating Prediction Using Attention-based Convolutional Neural Network”, cited in the PTO-892 filed 03/28/2022) in view of He et al. (“Neural Collaborative Filtering”, cited in the PTO-892 filed 03/18/2021).

	Regarding CLAIM 1, Seo teaches: A computer-implemented method for attentive neural collaborative filtering for modeling implicit feedback, the method being executed by one or more processors and comprising: (Abstract on p. 1; p. 3, § 3; GPU is taught at p. 5, col. 2, § 4.4, last paragraph) 
providing, by the one or more processors, a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, each value being determined from an index look-up based on a user identifier, the user vector being representative of a user associated with the user identifier; (Please refer to p. 3, col. 2, ¶ “Embedding Layer,” Fig. 1. On p. 4, and the additional citations in brackets. A user vector is a user document                         
                            
                                
                                    D
                                
                                
                                    u
                                
                            
                        
                     [See p. 5, col. 2, lines 1-5]. User attributes are words in the set of words V. Each word has a value from 1 to T which represents its sequential position in the document [See p. 4, col. 1, line 4]. Each word position is based on the user identifier u for the user document.)
determining, by the one or more processors, a user latent vector by processing the user vector through an attribute embedding look-up and an attention layer, the attribute embedding look-up providing a vector for each user attribute to provide a user matrix, the attention layer providing an attention weight to each user attribute, the user latent vector being a weighted sum of values of each user attribute in the user matrix based on attention weights of the item* attributes; and (The limitation “item attributes” is interpreted as “user attributes”. Attribute embedding look-up is a word embedding lookup operation [See p. 3, col. 2, ¶ “Embedding Layer”; p. 5, col. 2, § 4.4, lines 1-4]. Attention layer is taught on p. 3, col. 2, ¶ “Attention module on the left” and in Fig. 1, “Attention”. User latent vector is the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is an output of the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”].)
for each item in a set of items:
providing, by the one or more processors, an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (In Fig. 1 on p. 4, the item network has the same structure as the user network, but only the user network is described in detail in § 3 [p. 3, col. 2, lines 2-6]. Item vector is an item document                         
                            
                                
                                    D
                                
                                
                                    u
                                
                            
                        
                     [p. 5, col. 2, lines 1-5]. For the next mappings, refer to p. 3, col. 2, ¶ “Embedding Layer”. Item attributes are words in the set of words V. Each word has a value from 1 to T which represents its sequential position in the document [p. 4, col. 1, line 4]. Each word position is based on the item identifier for the item document.)
determining, by the one or more processors, an item latent vector by processing the item vector through the attribute embedding look-up and the attention layer, the attribute embedding look-up providing a vector for each item attribute to provide an item matrix, the attention layer providing an attention weight to each item attribute, the item latent vector being a weighted sum of values of each item attribute in the item matrix based on attention weight, and (Attribute embedding look-up is an item embedding lookup operation [p. 3, col. 2, ¶ “Embedding Layer”; p. 5, col. 2, § 4.4, lines 1-4]. Attention layer is taught on p. 3, col. 2, ¶ “Attention module on the left” and in Fig. 1, “Attention”. Item latent vector is the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is output from the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”].)
processing, by the one or more processors, the user latent vector and the item latent vector through a neural network to extract features and learn relationships between the user and the item, (Crossed-out text is not explicitly taught by the reference. Seo teaches processing the user latent vector through one neural network and processing the item latent vector through another neural network. Both networks consist of a folding layer and a convolution operation [See P. 4, col. 1, entire paragraph starting with “The folding layer”] and an additional convolutional layer and a fully connected layer [See P. 4, col. 2, section called “Final layers”]. Regarding extracting features, on p. 4, the Fig. 1 caption teaches extracting latent representation of users or items. Regarding learning relationships, p. 1, col. 1, lines 1-11 teach learning relationships between user and item; P. 5, col. 1, from line 1 to the start of § 4 teaches an estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                     
                                    i
                                
                            
                        
                     for user u and item i, where the rating is a learnt relationship under the BRI of the claim.)
, and the neural network comprising  fully connected layers that output a user-item score that represents a compatibility between the user and the item. (Seo teaches processing each vector through one fully connected layer at p. 4, col. 2, ¶ “Final layers”, lines 3-4 and at Fig. 1, “FC layer”. An item-user score is computed by taking the inner product of the output of the user network and the output of the item network. P. 5, col. 1, from line 1 to the start of § 4  teaches an estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                     
                                    i
                                
                            
                        
                     for user u and item i. This interpretation fits within the BRI of the claim limitation.)
	Seo teaches “fully-connected layers” in the CNN module (p. 5, col. 2, § 4.4, fifth-to-last line). However, Seo does not explicitly teach: processing a concatenation of the user latent vector and the item latent vector through a neural network… , the concatenation being input to the neural network, and the neural network comprising multiple fully connected layers
But He teaches: processing a concatenation of the user latent vector and the item latent vector through a neural network… , the concatenation being input to the neural network, and the neural network comprising multiple fully connected layers (A concatenation of the user latent vector and the item latent vector is taught at least by the concatenation occurring at Layer 1 of the Neural CF Layers. The “neural network” as claimed into which the concatenation is input includes at least Layers 2 to X. The output of Layer 1 is processed sequentially by Layers 2 to X. The layers form a multi-layer perceptron which implies they are fully connected. See the Neural CF Layers of Fig. 2 on p. 3; p. 3, col. 2, first full paragraph, lines 1-11; and p. 4, col. 2, § 3.3, lines 1-10)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated He’s neural CF layers 1 through X into Seo’s neural network consisting of a folding layer and a convolution operation of the user network, a folding layer and a convolution operation for the item network, and a shared convolutional layer and a shared fully connected layer. A motivation for the combination is that using deeper layers of neural networks offers better recommendation performance (He, p. 1, end of Abstract). Each layer of the neural CF layers can be customized to discover certain latent structures of user-item interactions. (He, p. 3, col. 2, first full paragraph, lines 8-10)

Regarding CLAIM 5, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: a graphical processor unit (GPU) (p. 5, col. 2, § 4.4, last paragraph)
Although Seo teaches the system may improve product recommendations (p. 7, col. 2, § 6, lines 1-3), Seo does not explicitly teach: further comprising executing a selection algorithm… to select one or more items from the set of items to recommend to the user.
But He teaches: further comprising executing a selection algorithm… to select one or more items from the set of items to recommend to the user. (P. 6, col. 1, ¶ “Evaluation Protocols”, lines 1-9)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recommended items to users, as taught by He, based on Seo’s predicted rating. A motivation for the combination is that Seo’s system is intended for product recommendation. (Seo, p. 7, col. 2, § 6, lines 1-3)

Regarding CLAIM 6, the combination of Seo and He teaches: The method of claim 5, 
	Seo teaches: respective user-item scores. (p. 5, col. 1, from line 1 to the start of § 4 teaches estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                     
                                    i
                                
                            
                        
                     for user u  and item i.)
However, Seo does not explicitly teach: wherein the one or more items are selected based on respective user-item scores.
But He teaches: wherein the one or more items are selected based on respective user-item scores. (He also teaches respective user-item score at the bottom of p. 3: “The prediction score                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    u
                                    i
                                
                            
                        
                     then represents how likely i is relevant to u.” He teaches this entire limitation on p. 6, col. 1, ¶ “Evaluation Protocols”, lines 1-9)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recommended items to users, as taught by He, based on Seo’s predicted rating for respective user-item scores. A motivation for the combination is that Seo’s system is intended for product recommendation. (Seo, p. 7, col. 2, § 6, lines 1-3). Another motivation is that personalized recommender systems play a pivotal role in alleviating information overload. (He, p. 1, col. 2, lines 1-7)

Regarding CLAIM 7, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector and item attributes in the item vector. (P. 5, col. 1, paragraph under the equation. The BRI of “automatically determines weights” includes training.)

	Claims 8 and 12-14 are product claims implementing the same features as method claims 1 and 5-7, respectively, and are therefore rejected for at least the same reasons therein.
	Claims 15 and 19-20 are system claims implementing the same features as method claims 1 and 5-6, respectively, and are therefore rejected for at least the same reasons therein.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Representation Learning of Users and Items for Review Rating Prediction Using Attention-based Convolutional Neural Network”, cited in the PTO-892 filed 03/28/2022) in view of He et al. (“Neural Collaborative Filtering”, cited in the PTO-892 filed 03/18/2021) and Semiannikov et al. (U.S. Patent 8,514,233, cited in the PTO-892 filed 03/28/2022).

Regarding CLAIM 3, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: further comprising  a plurality of user latent vectors and a plurality of item latent vectors. (Seo teaches a user/item latent vector by the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is an output of the attention layer [See p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”]. A plurality of user/item latent vectors is implicitly taught because a plurality of user/item latent vectors are generated during training on Yelp and Amazon datasets. The training is taught by on p. 5, col. 1, in lines 5-7 under the equation and results in Table 2 on p. 6, and datasets are taught by p. 5, col. 1, § 4.1.)
Seo implicitly teaches storing user and item latent vectors during training. However, neither Seo nor He explicitly teaches: caching
	But Semiannikov teaches: caching (C. 2, L. 29-39; C. 2, L. 56-63; Claim 1, specifically, C. 5, L. 12-20)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cached Seo’s plurality of user latent vectors and item latent vectors in Semiannikov’s VRAM cache. A motivation for the combination is that caching in VRAM would increase system performance because the VRAM is mostly unused during non-graphics work (C. 1, L. 11-23, 35-40).

Regarding CLAIM 4, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: further comprising a plurality of user latent vectors and a plurality of item latent vectors , and storing the plurality of user latent vectors and item latent vectors as respective matrices. (Seo teaches a user/item latent vector by the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is an output of the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”]. Each vector is a 1-dimensional matrix. Storing a plurality of user/item latent vectors is implicitly taught because a plurality of user/item latent vectors are generated during training on Yelp and Amazon datasets. The training is taught by on p. 5, col. 1, in lines 5-7 under the equation and results in Table 2 on p. 6, and datasets are taught by p. 5, col. 1, § 4.1.)
However, neither Seo nor He explicitly teaches: transferring… from random access memory (RAM) to video RAM (VRAM),
	But Semiannikov teaches: transferring… from random access memory (RAM) to video RAM (VRAM), (C. 1, L. 35-40; C. 3, L. 3-6. Per Fig. 3 and C. 2, L. 66, the data buffer 320 is CPU memory, and data is transferred from the CPU memory to the VRAM cache.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cached Seo/He’s plurality of user latent vectors and item latent vectors in Semiannikov’s VRAM cache. A motivation for the combination is that caching in VRAM would increase system performance because the VRAM is mostly unused during non-graphics work (C. 1, L. 11-23, 35-40).
Claims 10-11 are product claims implementing the same features as method claims 3-4, respectively, and are therefore rejected for at least the same reasons therein.
	Claims 17-18 are system claims implementing the same features as method claims 3-4, respectively, and are therefore rejected for at least the same reasons therein.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.

Rejections under 35 U.S.C. 101 (Remarks pp. 8-13)
Applicant’s argument #1: “The subject matter of the instant application, as embodied in each of claims 1, 8, and 15, is directed to computer-implemented recommender systems and deficiencies thereof. More particularly, the instant application discusses that "[s]ome traditional recommender systems have relied on explicit feedback such as user ratings on content (e.g., users rating restaurants, movies, books)," but that "[s]uch approaches ... require users to manually provide feedback, which they may decline." Spec., ¶ [0001]. For example, "[p]opular methods used for recommender systems include matrix factorization (MF), item or user-based collaborative filtering, or a combination thereof," but "[s]uch recommender systems have also relied on explicit feedback such as user ratings on items." Spec., ¶ [0021]. "These approaches, however, require users to manually provide feedback, which they may decline," and, as such "traditional recommender systems may be incomplete, and inefficient in executing their functionality." Id. The instant application further notes that, while "[n]etwork-based consumption (e.g., user selection of content from a web page) indicates implicit preferences," "integrating implicit user feedback into recommender systems can be a challenging, resource-intensive task." Spec., ¶  [0001]. 
“In view of this context, the subject matter of the instant application, as embodied in the 
claims, is directed to integrating implicit user feedback into recommender systems, and addresses technical problems in such integration. More particularly, the neural collaborative filter (NCF) of the present disclosure, as claimed, "incorporates user and item metadata (e.g., user attributes and item attributes) during training and inference," which "induces a similar vector space representation for similar users (items)," while "[a]n attention layer automatically learns the importance of each user attribute, and each item attribute," and "performs respective weighted combinations to obtain a user representation, and an item representation." Spec., ¶ [0021].”

Examiner’s response #1: Examiner respectfully disagrees. It is noted that the features upon which applicant relies (e.g., “‘incorporates user and item metadata (e.g., user attributes and item attributes) during training and inference,’ which ‘induces a similar vector space representation for similar users (items),’ while ‘[a]n attention layer automatically learns the importance of each user attribute, and each item attribute,’”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In claim 1, the feature most similar to “training” is a limitation of processing a concatenation of the user latent vector and the item latent vector through a neural network to extract features and learn relationships between the user and the item. “To learn relationships between the user and the item” is mere intended use. This limitation is not equivalent to a detailed limitation of training a neural network. 
Adding more details of the training/learning including inputting the concatenation into the neural network, outputting a predicted user-item score, and adjusting parameters of the neural network to reduce an error between the prediction and a ground truth, pending support in the specification, may potentially advance prosecution and make claim 1 patent eligible under 35 U.S.C. 101.
	The attention layer in claim 1 has no apparent connection to learning the importance of each user attribute and each item attribute. 
Lastly, an improvement in the abstract idea itself is not an improvement in technology (See MPEP 2106.05(a), II). The rejection of claim 1 under 35 U.S.C. 101 in the present office action lists several abstract ideas and additional elements recited by the claim. In particular, under step 2A Prong 1, the limitation “learn relationships between the user and the item” is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Under Step 2A Prong 2, the limitations “processing through a neural network” and “the neural network comprising multiple fully connected layers” are generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h)). The limitations “the concatenation being input to the neural network” and “output a user-item score that represents a compatibility between the user and the item” are merely inputting data to a network and outputting data from a network. This is mere data-gathering, an insignificant extra-solution as discussed in MPEP 2106.05(g). Under Step 2B, the features “the concatenation being input to the neural network” and “output a user-item score that represents a compatibility between the user and the item” are well-understood, routine, conventional activities of receiving and transmitting data over a network, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

Applicant’s argument #2: “Further, the subject matter of the instant application, as embodied in the claims, addresses multiple technical problems including data sparsity, cold start, memory consumption, and traceability, which plague traditional recommender systems. 
“In view of at least the foregoing, patent-eligibility of the pending claims is readily apparent from the overwhelming Federal Circuit case law. That is, because the subject matter of the claims provides technical improvements, as discussed above, the subject matter is not abstract, and/or there is more than any abstract idea alone.”

Examiner’s response #2: Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., data sparsity, cold start, memory consumption, and traceability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
An improvement in the abstract idea itself is not an improvement in technology (See MPEP 2106.05(a), II). The present office action contains an inquiry of claim 1 regarding its patent eligibility under 35 U.S.C. 101. In Step 2A Prong 1, the claim recites abstract ideas. In Step 2A Prong 2, the judicial exceptions are not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Applicant’s argument #3: “Applicant further notes that the Supreme Court has suggested that claims "purport[ing] to improve the functioning of the computer itself," or "improv[ing] an existing technological process" might not succumb to the abstract idea exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2358-59 (2014). Taking this note, both the Federal Circuit and the Patent Trial and Appeal Board (PTAB). For example, in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), the Federal Circuit held claims directed to a database system having a self- referential table as patent-eligible at least partly in view of an improvement to existing technological processes in accessing and storing data in database systems. As another example, in Ex Parte Del Bene et al., Appeal 2017-009185 (PTAB 2019), the PTAB held claims directed to "predicting consumer behavior" as patent-eligible at least partly because a claim feature of "applying ... a predictive model" improves the underlying consumer behavior prediction technology. 
“Like the claims at issue in Enfish and Del Bene (and numerous other Federal Circuit and PTAB decisions), claims 1-20 are patent-eligible because the subject matter of the claims improves an existing technology. More particularly, and as discussed above, the subject matter of the instant application, as embodied in claims 1-20 improves existing computer-implemented recommender systems, which are plagued by technical problems, such as data sparsity, cold start, memory consumption, and traceability. This is discussed above with reference to Spec., ¶ [0027] among other relevant portions of the specification. 
“For at least the foregoing reasons, each of claims 1-20 is directed to patent-eligible subject matter, and reconsideration and withdrawal of the rejection are respectfully requested. 
Examiner’s response #3: Examiner does not fully understand Applicant’s argument. Examiner does not understand if the Applicant is arguing that the claims provide an improvement to the functioning of a computer, and whether or not such an improvement is an abstract idea. Instant claim 1 is directed to an improvement to algorithms used by a recommendation system. In Step 2A Prong 1, several limitations include algorithms which are merely mathematical calculations. According to MPEP 2106.05(a), II, an improvement in the abstract idea itself is not an improvement in technology. In Step 2A Prong 2 and Step 2B, a processor is a generic computer component performing generic computer functions as discussed in MPEP 2106.05(f); and the neural network is an additional element which is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.
It is noted that the features upon which applicant relies (i.e., data sparsity, cold start, memory consumption, and traceability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
An improvement in the abstract idea itself is not an improvement in technology (See MPEP 2106.05(a), II). The present office action contains an inquiry of claim 1 regarding its patent eligibility under 35 U.S.C. 101. In Step 2A Prong 1, the claim recites abstract ideas. In Step 2A Prong 2, the judicial exceptions are not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Rejections under 35 U.S.C. 112 (Remarks pp. 13-16)
Applicant argument #4: Applicant argues that several limitations which had Examiner deemed indefinite in the office action dated 03/28/2022 are instead broad and should be patent eligible under 35 U.S.C. 112(b). Specifically, in instant claim 1, the terms previously deemed indefinite include “provide” and its alternative forms throughout instant claim 1, the limitations "in the user matrix" in line 12 and “in the item matrix” in line 23, "for each item in a set of items" in line 14, and the terms “attention layer" in lines 9, 10, 19, and 21 and "fully connected layers" in the second-to-last line. 

Examiner’s response #4: Applicant’s arguments, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of claims 1, 8, 15, and their dependent claims, on the grounds as listed in arguments #4, have been withdrawn. 

Applicant argument #5: “The Office action alleges that… "[t]he limitations "an attention weight" in line 21 and "attention weights" in line 23 of claim 1 are indefinite because it is unclear whether they are the same attention weights recited in lines 11 and 12." Office action, p. 3. The Office action also alleges that, "[i]n claim 1, line 26, the term "higher order" is a relative term which renders the claim indefinite." Office action, p. 4. Without conceding the propriety of these allegations, and solely in an effort to expedite prosecution of the instant application, each of claims 1, 8, and 15 have been amended herein to obviate these aspects of the rejection. “For at least the foregoing reasons, reconsideration and withdrawal of the rejection are respectfully requested.”

Examiner’s response #5: The amendments to each of claims 1, 8, and 15 do not obviate the indefiniteness rejections regarding the limitations of attention weights in lines 11-13 and 21-23. The amendment “of the item attributes” in lines 12-13 introduces additional indefinite language. First, it is unclear if the attention weights recited in lines 11-13 are the same or different from the attention weights recited in lines 21-23. Second, there is insufficient antecedent basis for the limitation “of the item attributes” in lines 12-13. Item attributes are not introduced until 16. Third, Examiner does not understand how the user latent vector is a weighted sum of values based on attention weights of the item attributes, since item attributes are not introduced until line 16. For purposes of examination, the Examiner has interpreted lines 11-13 to mean attention weights of the user attributes and lines 21-23 to mean attention weights of the item attributes. Examiner has interpreted the claim to mean the attention weights of the user attributes are different from the attention weights of the item attributes.
The limitation “higher-order” is removed from the pending claims 1, 8, and 16. Therefore, the argument regarding this limitation is moot. 

Rejections under 35 U.S.C. 103 (Remarks pp. 13-16)
Applicant’s argument #6: “Applicant notes that the rejection fails to establish that any of claims 1, 8, and 15, and their respective dependent claims is prima facie obvious, because there is no motivation to combine Seo and He. More particularly, "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP § 2143.01(V), citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Further, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." MPEP § 2143.01(VI), citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). For at least the reasons discussed herein, there is no motivation to combine Seo and He, because such a combination would render Seo being modified unsatisfactory for its intended purpose and would change the principle of operation of Seo. 
“More particularly, Seo and He discuss competing processes to predict, in the language of Seo, an estimated rating that a user would give to an item, or, in the language of He, a prediction score representing how likely an item is to a user. In both cases, the prediction is a representation (                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                        
                     of Seo,                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    u
                                    i
                                
                            
                        
                    , of He) of how relevant an item                         
                            
                                
                                    i
                                
                            
                        
                     is to a user                         
                            
                                
                                    u
                                
                            
                        
                    . However, Seo and He go about this in distinctly different ways. 
“More particularly, Seo proposes an "Attn+CNN model for learning latent representations from review texts," which includes "the same network structure for the user and item network," namely, and with reference to Figure 1, a "left part [that] is the attention-based module that learns representations of informative keywords," and a "right part [that] is the CNN module that learns representations from the original review word sequences." Seo, § 3, p. 3. Seo notes that "[t]hese two representations are then combined through a CNN layer and a fully-connected layer as the final user/item representations for rating predictions." Id. Specifically, the output of the "user network" is a latent user representation (denoted as                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                    ) and the output of the "item network" is a latent item representation (denoted as                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    ), and "the inner product                          
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                    ,                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                     is the estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                        
                    .” Seo, § 3, p. 4. That is,                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                     is output from a final layer of the "user network" and                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                     is output from a final layer of the "item network," and the estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                        
                     is calculated as the dot product of                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                     and                        
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    . See, Seo, Figure 1, and § 3, p. 4, noting                         
                            
                                
                                    r
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    γ
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    .
	“In stark contrast, He provides a MF user vector                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                    , a MLP user vector                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            u
                                        
                                        
                                            M
                                        
                                    
                                
                            
                        
                    , a MF item vector                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                    , and a MLP item vector                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                        
                                            M
                                        
                                    
                                
                            
                        
                    . He, §3.4, Equation 12, Figure 3. Within its architecture, He immediately combines the MF user vector and the MF item vector using element-wise product as input to a GMF layer to provide a GMF-based user-item representation                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            G
                                            M
                                            F
                                        
                                    
                                
                            
                        
                    . He, §§3.2, 3.4, Equations 8, 12, Fig. 3 (left side). He also immediately combines the MLP user vector and the MLP item vector using concatenation as input to a first MLP layer of a series of MLP layers to provide a MLP-based user-item representation                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            M
                                            L
                                            P
                                        
                                    
                                
                            
                        
                    . He, §§ 3.2, 3.4, Equations 9, 12, Figure 3 (right side). He then fuses the GMF user-item representation and the MLP user-item representation as input to NeuMF layer to provide                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    u
                                    i
                                
                            
                        
                    . He, § 3.4, Equation 12, Figure 3. 
“In view of these disparate, competing processes for determining user-item relationships, the proposed modification of Seo in view of He, would change the principle of operation of Seo and render Seo unsatisfactory for its intended purpose. That is, and as discussed above, Seo provides that the estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                        
                     is calculated as the dot product of a latent user representation                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                     and a latent item representation                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    . The proposed modification would strip this last step of Seo to be a concatenation of a first user-item representation (namely, the GMF-based user-item representation                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            G
                                            M
                                            F
                                        
                                    
                                
                            
                        
                    ) and a second user-item representation (namely, the MLP-based user-item representation                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            M
                                            L
                                            P
                                        
                                    
                                
                            
                        
                    ).This would make the separate "user network" and "item network" of Seo non-functional, as neither can generate a user-item representation. 
“For at least the foregoing reasons, the proposed modification of Seo in view of He would change the principle of operation of Seo and render Seo unsatisfactory for its intended purpose. Consequently, there is no motivation to combine Seo and He, and reconsideration and withdrawal of the rejection are respectfully requested.”
Examiner’s response #6: Examiner respectfully disagrees that the specific portions of the Seo and He references relied upon in the rejection of claim 1 result in “competing processes to predict, in the language of Seo, an estimated rating that a user would give to an item, or, in the language of He, a prediction score representing how likely an item is to a user,” as argued by the Applicant. Seo’s attention module is relied upon to teach the features “providing, by the one or more processors, a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, each value being determined from an index look-up based on a user identifier, the user vector being representative of a user associated with the user identifier; determining, by the one or more processors, a user latent vector by processing the user vector through an attribute embedding look-up and an attention layer, the attribute embedding look-up providing a vector for each user attribute to provide a user matrix, the attention layer providing an attention weight to each user attribute, the user latent vector being a weighted sum of values of each user attribute in the user matrix based on attention weights of the item attributes; and for each item in a set of items: providing, by the one or more processors, an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, determining, by the one or more processors, an item latent vector by processing the item vector through the attribute embedding look-up and the attention layer, the attribute embedding look-up providing a vector for each item attribute to provide an item matrix, the attention layer providing an attention weight to each item attribute, the item latent vector being a weighted sum of values of each item attribute in the item matrix based on attention weight” [See the section titled “Attention Module on the left” on pp. 3-4].
	Seo’s neural network consisting of a folding layer and a convolution operation of the user network, a folding layer and a convolution operation for the item network, and a shared convolutional layer and a shared fully connected layer are relied upon to teach the features “processing, by the one or more processors, …  the user latent vector and the item latent vector through a neural network to extract features and learn relationships between the user and the item” and “the neural network comprising [a] fully connected [layer] that output a user-item score that represents a compatibility between the user and the item” [See P. 4, col. 1, entire paragraph starting with “The folding layer”; 
P. 4, col. 2, section called “Final layers”; p. 1, col. 1, lines 1-11; and P. 5, col. 1, line 1 to the start of § 4]. 
	He’s neural collaborative filtering [CF] layers which form a multi-layer perceptron are relied upon to teach the features “a concatenation of the user latent vector and the item latent vector through a neural network” and “the concatenation being input to the neural network, and the neural network comprising multiple fully connected layers” [See the Neural CF Layers of Fig. 2 on p. 3; p. 3, col. 2, first full paragraph, lines 1-11; and p. 4, col. 2, § 3.3, lines 1-10]. Therefore, the combination of Seo and He teaches each and every limitation in claims 1, 8, and 15. The rejection does not rely upon He §§ 3.2, 3.4, Equations 8, 9, 12, or Figure 3 (right side), as argued by the Applicant. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated He’s neural CF layers 1 through X into Seo’s neural network. A motivation for the combination is that using deeper layers of neural networks offers better recommendation performance (He, p. 1, end of Abstract). Each layer of the neural CF layers can be customized to discover certain latent structures of user-item interactions. (He, p. 3, col. 2, first full paragraph, lines 8-10)

Applicant’s argument #7: “Applicant further notes that, even if in arguendo, Seo and He were properly combinable, Seo and He, taken as a whole, still fails to teach each and every feature of claims 1, 8, and 15, as previously presented. For example, Seo is asserted as teaching "processing, by the one or more processors, the user latent vector and the item latent vector through multiple fully connected layers to extract higher order features, and learn relationships between the user and the item, and to provide a user-item score that represents a compatibility between the user and the item." Office action, p. 13. Seo, however, fails to teach at least this feature, for which Seo is asserted. Instead, and as discussed above, Seo provides an output of the "user network" as a latent user representation (denoted as                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                    ) and an output of the "item network" as a latent item representation(denoted as                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    ), and "the inner product                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                            ,
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                     is the estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                    i
                                
                            
                        
                     Seo, § 3, p. 4. That is, Seo simply takes the dot product of                         
                            
                                
                                    γ
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    γ
                                
                                
                                    i
                                
                            
                        
                    .
“He is not asserted as curing, nor does He cure at least the above-discussed deficiency of Seo. Consequently, Seo and He, taken as a whole, fail to teach each and every feature of claims 1, 8, and 15, as previously presented, and reconsideration and withdrawal of the rejection are respectfully requested. 
“Notwithstanding the foregoing, and solely in a continued effort to advance prosecution of the instant application, each of claims 1, 8, and 15 has been amended to recite "processing… a concatenation of the user latent vector and the item latent vector through a neural network to extract features and learn relationships between the user and the item, the concatenation being input to the neural network, and the neural network comprising multiple fully connected layers that output a user-item score that represents a compatibility between the user and the item." Support for the amendments are provided throughout the application as originally filed (e.g., Spec., ¶¶ [0033]-[0036], FIG. 2). For at least the same reasons discussed above with respect to each of claims 1, 8, and 15, as previously presented, Seo and He, taken as a whole, fail to teach at least the above-recited features of claims 1, 8, and 15, as amended herein.”

Examiner’s response #7: Applicant’s argument that “Seo and He, taken as a whole, still fails to teach each and every feature of claims 1, 8, and 15, as previously presented” is moot because the instant claims 1, 8, and 15 recite features different from those previously presented. It is noted that the features upon which applicant relies (i.e., extract higher order features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please refer to Examiner’s response #6 above in which the Examiner discusses how the combination of Seo and He teaches each and every limitation in claims 1, 8, and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127